Citation Nr: 1747590	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  04-36 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation higher than 30 percent for post-traumatic migraines prior to April 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 30, 1971 to August 2, 1973 and from October 25, 1976 to August 21, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, increased the assigned evaluation for the Veteran's post-traumatic migraines to 30 percent, effective November 30, 2000.  He appealed for an even higher rating for this service-connected disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In October 2005, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

This case was last before the Board in November 2016, where the Board assigned an increased evaluation for the Veteran's post-traumatic migraines of 50 percent, effective April 17, 2009.  Subsequently, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in June 2017, which indicated that the Board erred by failing to explain whether a July 2015 statement submitted by the Veteran supported an effective date earlier than April 17, 2009, for the increased 50 percent evaluation for the Veteran's migraines.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (when determining the appropriate effective date for a disability rating, the information found in the evidence, not the date of the evidence, is relevant).  By an Order dated in June 2017, the Court granted the Joint Motion, and remanded the matter for readjudication in accordance with its instructions.

The Board notes that the assigned 50 percent evaluation for the Veteran's post-traumatic migraines, effective April 17, 2009, is the maximum schedular rating available for this disability.  As there is no suggestion of entitlement to an even greater compensation on an extra-schedular basis, the Board need only determine whether this higher rating is warranted at any time prior to April 17, 2009.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


FINDING OF FACT

The Veteran's migraine headaches are reasonably shown to have caused very frequent, completely prostrating, and prolonged attacks that have been productive of severe economic inadaptability since June 16, 2008.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent, but no higher, for post-traumatic migraines, effective June 16, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that, in a July 2001 letter, the Veteran was informed of what evidence was required to substantiate the claim, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claim in the August 2004 Statement of the Case (SOC) and January 2005, January 2010, August 2013, September 2013, and April 2015 SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, and his written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Veteran was afforded a VA examination in October 2001, February 2009, April 2009, September 2013, and February 2015 to address the nature and severity of his post-traumatic migraines.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's service-connected post-traumatic migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides that a noncompensable evaluation is warranted for migraines with less frequent attacks; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging once a month over the past several months; and, a maximum 50 percent evaluation is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Currently, the Veteran's migraines are rated as 30 percent disabling prior to April 17, 2009, and 50 percent thereafter.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Similarly, the rating criteria do not define the term "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim without specifically addressing the matter of what is a prostrating attack).  However, according to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), the term "prostration" is defined as "extreme exhaustion or powerlessness."

III.  Increased Evaluation for Migraines prior to April 17, 2009

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran contends that his migraines have been productive of severe economic inadaptability because they contributed to disrupting his employment over the years, requiring him to take significant time off work to deal with his symptoms.

A September 2001 VA record notes that the Veteran reported decreased migraines after being placed on cholesterol medication.

The Veteran was afforded a VA examination in October 2001, where he described headache pain as a bifrontal throbbing pain that occurred twice a week and lasted several hours to a day.  He denied scotoma associated with the headaches, but did note nausea, photophobia, and phonophobia.  He indicated that the headaches were exacerbated by heat exposure and increased stress.  On examination, the examiner diagnosed a migraine without aura that caused mild impairment.

At the October 2005 hearing, when asked about his headaches, the Veteran testified that he had a heart and brain problem that caused him to lose consciousness if he took a forward leaning position.  This occurred three to four times a week.  His attacks were aggravated by heat, bending over, or being in a "stooped" position.  He indicated he had to quit his job in law enforcement, in part, because these episodes affected his ability to drive a car and discharge his duties.  He sought vocational rehabilitation and had found another job as an emergency manager for the Indian Health Service, which was predominantly sedentary.  However, his salary was reduced, almost by half.  In a February 2008 statement, the Veteran added that his migraines also contributed to two near-collisions while driving on the job, leading to the revocation of his driving privileges and rendering him unable to continue working as a "director of public safety."  He reiterated that he was asked to resign and found another job, but with a significantly reduced (almost 50 percent) salary.

The Veteran was afforded a VA examination in February 2009, where he reported having frontal headaches of varying severity, which occurred daily for about fifteen minutes.  He indicated that he had blackout spells that prevented him from driving, teaching shooting, working on cars, or participating in gardening or mountain climbing.  He also said he needed to avoid operating heavy equipment and remain indoors to work.  His wife assisted him in his commute.  Still, the Veteran indicated that he had lost no time from work over the prior 12 months.  During a psychiatric examination later that month, the Veteran reported headaches two to three times per week, rated a 7/10 in severity.  The headaches lasted three to four hours and caused pressure in the frontal region.  They were associated with visual scotoma, nausea, and photophobia.  He denied vomiting or phonophobia.

The Veteran was afforded a VA examination in April 2009, where he reported headaches that occurred about once a week and were described as causing bifrontal, dull, and achy pain.  He stated that these headaches occurred independently from his syncopal spells (i.e., blackouts) and lasted anywhere between two hours to a full day.  He denied associated scotoma, nausea, or vomiting.  He endorsed difficulty concentrating during headaches; lying down in a quiet, dark room helped relieve them.  At the time of examination, he was working as a facilities manager at the VA mail-order pharmacy.  On examination, the examiner noted that the Veteran's headaches resembled migraines.  There was no weakness, seizures, or paralysis noted.  The Veteran reported difficulty sleeping and waking early with chronic fatigue, but denied malaise or mobility problems.  He said he had difficulties keeping track of conversations and remembering tasks, but denied hypersensitivity to sound or light.  The examiner indicated that the Veteran's symptoms had been stable for the prior year or so.  The examiner noted a MRA of the brain and neck was normal.  It was felt that his headaches caused "moderate" impairment.

In February 2010, the Veteran submitted leave statements showing he missed a significant amount of time that was allocated as sick leave.  The Veteran indicated that he missed over 42 days of work between 2008 and 2009 due to the severity of his migraine headaches, averaging to about four days a month.  The earliest date of sick leave documented in the submitted Leave Used Summary was June 16, 2008.

In tandem with his July 2015 TDIU application, the Veteran submitted a statement of remarks indicating that he had used approximately 1000 hours of sick leave from 2008 to 2014 due to headaches and depression episodes.  He indicated that when these episodes occurred, he had to secure himself in his office or the bathroom with the lights out for a period of time which lasted from 30 minutes to two hours.

At the outset, the Board notes that the October 2001, February 2009, and April 2009 VA examination reports discussed above are highly probative in support of the claim, as they represent the conclusions of a medical professional and are supported by fully-articulated opinions with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Furthermore, the opinions are based on reliable principles and supported by other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.

Additionally, the Board notes that the Veteran is fully competent to report the symptoms and frequency of his post-traumatic migraine headaches, which are largely measured based on subjective reports, as well as their effect on his work.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).

A threshold question in this analysis is whether the Veteran's migraines have been productive of severe economic inadaptability because, absent such a finding, a higher 50 percent rating is precluded by the governing regulations - regardless of the severity and frequency of his migraine attacks.  To that end, the Board notes that, while "severe economic inadaptability" is not strictly defined in the schedular criteria, the Court has held that "nothing in [Diagnostic Code] 8100 requires that [a Veteran] be completely unable to work in order to qualify for a 50 percent rating."  See Pierce v. Principi, 18 Vet. App 440, 446 (2004).

As fully discussed in its prior November 2016 decision, the Board again finds that the evidence reasonably shows that the Veteran's migraine attacks contributed to the loss of a job that resulted in a tremendous earnings disparity that has never been recouped and continued to adversely affect his employment thereafter, eventually leading to an inability to work entirely.  As a result, under these circumstances, his headaches are reasonably shown to have produced severe economic inadaptability.  What remains to be determined is whether his migraine attacks also have been "very frequent, completely prostrating, and prolonged" during the appeal period.

The reported frequency of the Veteran's migraine attacks have varied throughout the record, but are fairly consistent overall; generally, the evidence of record reflects that migraines have occurred anywhere between one and four times a week since as early as October 2001, with the exception being in February 2009, when he reported frontal headaches lasting fifteen minutes daily (though even later that month he reported headaches occurring two or three times weekly and lasting several hours).  Extrapolating that forward, we can surmise that he has been experiencing between four and sixteen migraine attacks a month - significantly more frequent than the once-monthly standard contemplated by the 30-percent criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, he has also consistently reported (excepting the outlier in February 2009) that migraines can last up to several hours or a full day since October 2001.  Thus, as identified in the prior November 2016 decision, the Board again concedes that the Veteran has had "very frequent" and "prolonged" migraine attacks from October 2001 onwards.

With respect to whether the Veteran's "very frequent" and "prolonged" migraine attacks from October 2001 onwards has been "completely prostrating," the April 2009 VA examination report is the earliest medical evidence of record documenting such migraine attacks.  As noted above, the Veteran alleged that his headaches were relieved by lying down in a quiet, dark room.  Since then, he has continued reporting and examiners have consistently noted prostrating effects of migraine attacks.  Evidence since the April 2009 VA examination indicates that the Veteran's migraines also render him unable to complete basic and routine tasks and interfere with his concentration.  For these reasons, the Board previously determined that the evidence reasonably showed that the Veteran has had very frequent, completely prostrating, and prolonged migraine attacks since the April 2009 VA examination.

However, the Veteran's statement submitted in tandem with his July 2015 TDIU application reflects that he used approximately 1000 hours of sick leave from 2008 to 2014 due to headaches and depression episodes and that, when these episodes occurred, he had to secure himself in his office or the bathroom with the lights out for a period of time which lasted from 30 minutes to two hours.  These reported symptoms are similar to the symptomatology documented in the April 2009 VA examination report, which was used, in part, to assign an effective date of April 17, 2009 for the increased 50 percent evaluation.  While the Veteran's broad statement is ambiguous with respect to identifying an exact onset date for the beginning of the Veteran's migraines becoming "completely prostrating," the Board has resolved all reasonable doubt in his favor and finds that the Veteran's post-traumatic migraines warrant a 50 percent rating effective June 16, 2008, which is the first date identified as "Sick Leave" in the February 2010 Leave Used Summary.

In so finding, the Board is aware that that April 2009 examiner specifically noted the Veteran's headaches caused only "moderate" impairment, and at the time he had reported they were only occurring once a week and did not involve associated scotoma, nausea, photophobia, phonophobia, or other such symptoms.  However, it is critical to note that both before and after April 2009, the Veteran had consistently reported headaches averaging well over once a month and involving all the symptoms noted above.  Thus, the reduced frequency and severity of certain aspects of his headaches noted in April 2009 does not impeach the overall frequency and severity demonstrated by the record, particularly as it is evident that any relative improvement indicated was wholly isolated and temporary.  Moreover, any ameliorative benefits from using medication to treat the headaches, since not specifically addressed or contemplated in the rating criteria, cannot be used to impact or, here, lessen a certain rating from an earlier effective date.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

Finally, in reaching this determination, the Board considered the doctrine of reasonable doubt.  While April 2009 is the first time that the Veteran's very frequent and prolonged migraine attacks were noted to cause prostration in the medical evidence of record, the Board finds that the evidence is at least in equipoise regarding whether his migraines were completely prostrating in 2008, but no earlier.  Consequently, the higher 50 percent rating is warranted only from June 16, 2008, which the first date the Veteran identified as having to use Sick Leave in response to the attacks that required him to secure himself in dark room for a period of 30 minutes to two hours.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Extra-schedular Consideration

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

Here, the Board finds that the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected post-traumatic migraines.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  38 C.F.R. § 4.124a.  In this case, the Board has awarded a higher rating for his headaches as of an earlier effective date based on prostrating attacks involving pain, nausea, photophobia, phonophobia, as well as on the resultant economic inadaptability.  

The Veteran has not alleged, and the evidence does not otherwise show, any symptoms or pathology indicative of an unusual or unique disability picture not contemplated by the rating criteria; thus, the schedular criteria are wholly adequate.  As a result, extra-schedular referral is not required.  38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased evaluation of 50 percent, but no higher, for post-traumatic migraines, effective June 16, 2008, but no earlier, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


